Opinion issued July 2, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00476-CV
                            ———————————
                   IN RE EDWARD R. NEWSOME, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, Edward R. Newsome, seeks relief from this Court by petition for

writ of mandamus. Relator does not name a respondent, identify the particular trial

court in which he filed the underlying proceeding, identify a specific action of the

trial court from which he seeks relief, or present any argument concerning why he

is entitled to mandamus relief. See TEX. R. APP. P. 52.3 (stating required contents
of petition for writ of mandamus). There is no related appeal pending in this

Court.

         We deny the petition for writ of mandamus.

                                       PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.




                                          2